DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7, 8, 12, 16, 23-26, 29, 33-35, 37 and 39-41 are pending. 
This application is a 371 filing of PCT/US2018/023829 filed 3/22/2018 which claims priority to provisional application 62/474,932 filed 3/22/2017.

Information Disclosure Statement
Information disclosure statements filed 2/24/15 and 1/8/16 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action.  The documents listed as ISRs have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: grammatically, the language in claim 6 is incorrect. The culture medium is not “from the producer cells/ The term “away from” or “from the incubated cells” is proper.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, 12 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkison et al (US 6,566,118) in view of Sigma (Triton-X-100).
Atkinson teaches a method of producing high titers of rAAV which are clarified by filtration. The method comprises incubating a plurality of producer cells in a cell culture medium under conditions that promote release of rAAV particles (see e.g. col 5, lines 10-18 and 55-60 and col 8, line 52-58). 
These conditions includes surfactant added to the producer cells to release rAAV without lysis of i.e. at least 50% of the cells (see e.g. col 43-44, bridging ¶). The surfactant Triton-X-100 is also claimed and therefore must fall into the category of HLB between 12 and 15. The harvested media is filtered to purify them (see e.g. col 44, line 12-30). 
Regarding claim 8, lysis according to Atkinson can be fewer than 40%, 30%, 10% or 1% of the producer cells (col 43, In 49 to col 44, In 9) as this is a final number this limitation meets claim 12. Regarding claim 37, the cells can be 293 cells (col 24, line 17). 
Regarding claims 33-35, Atkison et al use Triton-X-1oo which according to the art has an HLB of 13.5 (page 1, col 1) and polyethylene oxide length of 9.5 (see page 1, col 2). 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brumenet (WO 2016128407) in view of Sigma (Triton-X-100).
Brumenet teaches a method of producing clarified rAAV (see e.g. example 1). The cells are cultured wherein virus is released into the supernatant- this is an incubation under conditions that promote release of the virus into the culture medium. The suspension is collected and incubated with Triton X-100. The surfactant Triton-X-100 is described in the instant specification as an HLB between 12 and 15. This step release virus into the culture medium (page 34). 
Transfected cells are harvested at 97 hours post transfection by rapping the CellStack
(CSlO) on all sides. The entire suspension is treated with Triton X-100 (1 % v/v final) during one
hour at room temperature to release particles from the cells (80% of AA V in the supernatant before treatment, 98% after treatment) and to facilitate the step of depth filtration (better recovery of 5 the depth filtration step).

The harvested media is then filtered twice (see page 34). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 12, 16, 23-26, 29, 33-35, 37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Atkison et al (US 6,566,118) or Brumenet (WO 2016128407) in view of Potter (US 20170130208) and Negrete et al (BRIEFINGS IN FUNCTIONAL GENOMICS AND PROTEOMICS. 2008, pages 303-311) in view of Sigma (Triton-X-100).
Negrete et al teach production of AAV from S9 insect cells. 
Atkison teaches that supernatant can be collected and cells removed by centrifugation at less than 1000g (see col 36, line 20-24 and col 47, ) 
Regarding Claim 5, Potter et al teach isolation of crude lysate which is suspension culture form producer cells wherein the pH is altered (figure 1). Thereafter the floculate is centrifuged thus meeting claims 3 in addition to 5.
Regarding claim 16,  Brumenet teaches that the surfactant is at 1% concentration (see page34). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate known steps in the art to purify AAV in the methods of Brumenet and Atkison. Such a modification would have resulted in a method claims 2, 3, 5, 16, 23-26, 29, 37 and 39-41. As noted above: 1) Atkison and Brumenet teach the release of virus into the supernatant and methods of isolating the AAV with surfactant 2) Negrete et al teach the use of S9 cells to produce the AAV is known in the art 3) Atkison teaches use of centrifugation and 4) Potter teaches that you can isolate the suspension and use pH to isolate the AAV. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved treatment. 
As shown by Brumenet, one of the filters is a PES filter (see page 28). The pore sizes are less than 0.5 (see page 18, line 31). As shown in page 32, the first filtration results in concentration of greater than 80%. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633